Citation Nr: 0212383	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-23 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

The propriety of the initial evaluation of 30 percent from 
September 25, 1998 to November 14, 2000 and 50 percent from 
November 15, 2000 assigned to post-traumatic stress disorder 
(PTSD) with depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Huntington, 
West Virginia.  

The July 1999 rating decision granted service connection for 
PTSD with depression from September 25, 1998 and assigned an 
evaluation of 10 percent from that effective date.  (Service 
connection for PTSD had been denied by previous rating 
decision dated in May 1997.)  In a March 2000 rating 
decision, issued while this appeal was pending, the RO 
increased the rating to 30 percent from the same effective 
date.  Thereafter, in a supplemental statement of the case 
dated in June 1998, the RO increased the rating from November 
15, 2000 to 50 percent.  However, as the veteran is seeking 
the maximum evaluation available for PTSD, his appeal remains 
viable.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the claim in February 2001 for additional 
development.


FINDING OF FACT

From September 25, 1998 the veteran's PTSD with depression 
has been manifested by symptoms approximating total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent from September 
25, 1998 for PTSD with depression have been met.  38 U.S.C.A. 
§ 1155, 5100, 5102-5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
regulations as they apply to this case were not meant to 
confer any rights in addition to those provided by the VCAA.  
66 Fed. Reg. 45,629 (Aug. 29, 2001).

Because this decision grants the full benefit sought on 
appeal, the veteran does not require further assistance in 
substantiating his claim.  38 U.S.C.A. § 5103A(a)(2).

ii.  PTSD Rating

a.  Principles of rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2001).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  38 C.F.R. § 4.7 (2001).  

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant thereto.  Under the 
VCAA, "competent lay evidence" means "any evidence not 
requiring that the proponent have specialized education, 
training, or experience."  Lay evidence is competent "if it 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person."  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(2)).  
See Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a 
medical expert is nevertheless competent to offer evidence of 
his symptoms in support of a claim for an increased 
disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001); see also 38 C.F.R. 
§ 3.102 (2001).  Thus, a claim for a higher disability rating 
will be granted unless it is refuted by a preponderance of 
the evidence of record.  38 U.S.C.A. § 5107(b).

This is a case in which the disability rating at issue was 
rendered with a grant of service connection.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that under such circumstances, the evaluation of the 
disability must address all evidence that was of record from 
the date of the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  Fenderson v. West, 12 Vet. App. 119, 126, (1999).  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," ratings of the disability based on the facts 
shown to exist during separate periods of time.  Id.  As 
noted above, a staged rating for PTSD is in effect in this 
case.

b.  Evidence

Social Security Administration (SSA) records show that the 
veteran was found to be permanently and totally disabled from 
June 1, 1998.  The determination cited a primary diagnosis of 
affective disorder and a secondary diagnosis of coronary 
artery disease.  

A psychological evaluation performed for the SSA by a private 
psychologist in January 1999 resulted in a diagnosis of PTSD.  
During the evaluation, the veteran reported that he 
experienced depression and anxiety with transient suicidal 
ideations.  He stated that he had poor coping skills and 
significant problems handling even a mild amount of stress.  
The veteran was found to have adequate attention but poor 
concentration and some deficits in short-term memory.

A VA psychiatric examination performed at the Clarksburg, 
West Virginia VAMC in April 1999 produced a diagnosis on Axis 
I of the multiaxial assessment scale of chronic major 
depressive disorder, moderate to severe, chronic alcohol 
dependence currently in apparent remission, and chronic 
polysubstance abuse currently in full remission.  The 
examiner stated that the veteran's symptom pattern was not as 
suggestive of PTSD as of major depressive disorder.  On Axis 
V, the examiner assigned the veteran a GAF score of 60.

A psychological evaluation was performed by another private 
psychologist in May 1999 in connection with consultation 
services he was furnishing to the Vet Center in Morgantown, 
West Virginia.  The psychologist found that the veteran was 
suffering from intrusive recollections of his service-related 
stressors, persistent avoidance of stimuli evocative of those 
stressors, and increased excitability (arousal).  The veteran 
said that he regularly experienced disturbed sleep with 
nightmares and was unable to feel an emotional connection to 
his family.  The psychologist provided diagnoses of chronic 
PTSD, moderate to severe, and recurrent, severe major 
depressive, and he assigned the veteran a GAF score of 45.

A VA psychiatric examination was conducted in June 1999.  The 
examiner found the veteran to be fully oriented without 
anxiety or distress but somewhat depressed.  The examiner 
indicated that the veteran behaved appropriately, spoke 
normally, and showed no signs of psychosis or a thought 
disorder.  The veteran denied practicing obsessive or 
ritualistic behaviors and said that while he experienced mild 
memory loss, it did not interfere with his daily functioning.  
He reported that he felt detached from other people, with no 
emotional connection to anyone.  He indicated that he 
sometimes had a paranoid fear of being harmed by other 
people.  He revealed that he had difficulty concentrating and 
had decreased interest in significant activities.  The 
examiner rendered an Axis I diagnosis of major depressive 
disorder and chronic, mild PTSD and gave the veteran a GAF 
score of 60.  

Outpatient treatment records from the Clarksburg, West 
Virginia VAMC dated in 1999 show that the veteran was being 
treated there both PTSD and major depression.  When seen in 
July 1999, the veteran was found to have a labile mood with 
chronic irritability.  He also appeared to be depressed, 
hopeless, and anxious.  It was suggested that he should take 
medication to address his symptoms of anxiety.  When seen in 
September 1999, the veteran was found to be hypervigilant and 
to display a depressed, edgy, and angry mood.  The veteran 
stated that he easily exploded with anger and would yell and 
scream.  On each occasion, chronic PTSD was diagnosed and a 
GAF score of 50 assigned.

In September 1999, his wife provided a written statement 
about the veteran's behavior at home.  She said that his 
sleep often was disturbed by nightmares that would leave him 
screaming, and she recounted that at the kitchen table, he 
sometimes would become dissociated for ten minutes at a time.

Records from the Vet Center in Morgantown, West Virginia show 
that the veteran received individual counseling there from 
1997 and began group therapy there in December 1999.  Reports 
dated from October 1999 to March 2000 show that the veteran 
was treated regularly for PTSD.  

In a report of a psychological assessment performed by a 
licensed clinical social worker at the Morgantown, West 
Virginia Vet Center in March 2000, it was observed that the 
veteran's PTSD was chronic and severe.  Symptoms identified 
in the report include suicidal ideation, near-continuous 
depression subverting the veteran's ability to function 
independently, and difficulty adapting to stressful 
circumstances.  

The report indicated that, by his own account, the veteran 
depends on his wife to manage his medications and medical 
appointments.  The report stated that the veteran was unable 
to control his emotions when under pressure, confused, or 
confronted but instead, exhibits poor impulse control and 
violent behavior.  It is noted that the veteran cannot 
establish and maintain effective personal relationships.  It 
is observed that the veteran's PTSD caused occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood.  

The report noted that the veteran revealed that he had poor 
relations with his family and no contact with people outside 
the family, experienced intrusive flashbacks about his 
service-related stressors, and entertained thoughts of 
suicide.  The report concluded that the veteran had a very 
poor current level of functioning and because of the severity 
of his PTSD symptoms, his functioning could not be expected 
to improve.

Outpatient treatment records from the Clarksburg, West 
Virginia VAMC reflect that during two assessments performed 
in May 2000, the veteran was given GAF scores of 50 and 45-
50, respectively.  He was found to be alert, oriented, 
coherent in his thinking, and well groomed.  His cognition, 
insight, and judgment were deemed fair or limited.  He 
displayed a sad mood but expressed no homicidal or suicidal 
thoughts.  During the second evaluation, his medication was 
adjusted.  

Among the outpatient treatment records from the Clarksburg, 
West Virginia VAMC is a psychiatric assessment performed on 
August 3, 2000.  The veteran complained of chronic anxiety 
and poor sleep.  He said that he had been having nightmares 
two or three times a week and intrusive, detailed 
recollections of his service-related stressors.  He averred 
that he had been hearing the voices of his fallen service 
comrades talking to him.  He stated that he felt restless and 
shaky.  The diagnosis of PTSD was confirmed and a GAF score 
of 35-45 attributed to the veteran.  

Psychiatric evaluation on November 15, 2000 again identified 
PTSD.  The veteran was found to be very depressed, paranoid, 
isolated, and lacking in motivation.  A GAF score of "35-
45+" was assigned.  

A court order included in the claims file reflects that the 
veteran's marriage was dissolved November 7, 2001.

Additional records document that the veteran continued to be 
seen for PTSD at the Clarksburg, West Virginia VAMC and the 
Morgantown, West Virginia Vet Center in 2001 and 2002.  In 
March 2001, he was assessed as having moderate to severe 
PTSD.  In August 2001, he was diagnosed with chronic and 
severe PTSD.  In June 2001, it was noted that he reported 
"increased isolation and avoidance."  It was observed in 
August 2001 that he was undergoing a "nasty" divorce.  

In September 2001 it was observed that the veteran was 
"completely withdrawn," and that his PTSD was chronic and 
severe.  He was also noted to suffer from major depression, 
and it was cautioned that he should be monitored closely 
because he appeared to be suicidal. 

 When evaluated in January and March 2002 at the Clarksburg, 
West Virginia VAMC by a psychiatrist, the veteran appeared to 
have significant problems managing his anger.  He indicated 
that he had lived alone since his divorce.  He exhibited 
paranoia, although his thought processes appeared coherent.  
On each occasion he was attributed a GAF score of 35-45.

A VA psychiatric examination was performed in May 2002.  
Neuropsychological testing was conducted.  The examiner found 
the veteran to be anxious, irritable, tense, and impulsive.  
The veteran appeared to the examiner to be "somewhat 
neglectful" of his personal appearance.  

The veteran indicated that he lived alone and moreover, felt 
completely alienated from other people, including his family.  
He described himself as being easily provoked to violence 
when interacting with other people, and he produced a 
transcript of testimony given by members of his family at his 
recent divorce hearing that appeared to the examiner to 
corroborate that self-assessment.  

The veteran disclosed in detail that he was having thought of 
suicide and homicide.  Testing revealed that both his 
abstract thinking and his capacity to interpret events in his 
surroundings were extremely limited.  The examiner found that 
the veteran had sleep disturbance, heightened excitability 
(arousal), and blunted affect.

The examiner concluded that the testing revealed a highly 
exaggerated psychiatric profile, particularly the parts of 
the profile concerning PTSD, paranoia, and depression, that 
on a statistical basis denoted features of psychosis.  

On the multiaxial assessment scale, the examiner rendered 
Axis I diagnoses of major depression and PTSD.  On Axis IV, 
the examiner noted social isolation and disability and 
cognitive difficulties.  On Axis V, the examiner stated a GAF 
score of 50.  In commentary, the examiner observed that the 
GAF score assigned to the veteran "reflect[ed] serious 
symptoms that . . . severely impair a broad spectrum of 
social and community relationships and render him, 
irrespective of his serious medical problems, unemployable."



c.  Rating

The Board notes that the service-connected disability 
presented on this appeal is PTSD with depression.  See 
Baughman v. Derwinski, 1 Vet. App. 563 (1991).  Therefore, 
evaluation of the disability will consider the symptoms 
reported for both disorders.

The veteran's PTSD with depression is evaluated currently as 
30 percent disabling from September 25, 1998 to November 14, 
2000 and 50 percent disabling from November 15, 2000

The schedule for rating mental disorders was revised 
effective as of November 7, 1996.  See 61 Fed. Reg. 52,695-
702 (1996).  As the current claim was filed after that date, 
its disposition is governed by the new regulations.

Under the current rating schedule, PTSD is rated under 
Diagnostic Code 9411 in accordance with the general formula 
for evaluating mental disorders set out following Diagnostic 
Code 9440.  38 C.F.R. § 4.130.  

By this formula, a 30 percent evaluation is warranted when 
the mental disorder is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks on no 
more than a weekly basis, chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is warranted when the mental disorder 
causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Codes 9411.

The Court has held that GAF scores, as set out in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed.) (DSM-IV), are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness" and may form, with other pertinent facts and 
findings documented in the record of a claim, the basis of an 
evaluation of the severity of PTSD.  Carpenter v. Brown, 8 
Vet. App. 240, 242-44 (1995).  In DSM-IV, a GAF score between 
31 and 40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . . .); one between 41 and 50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job); one between 51 and 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job); and one between 61 
and 70 indicates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful personal relationships.  DSM-IV at 46-7.

The evidence of record in this case shows that the veteran 
has been unemployed since the effective date of service 
connection on September 25, 1998.  The SSA determined that 
from June 1, 1998 the veteran was unable to carry on 
employment primarily because of psychiatric disability, 
although it cited coronary artery disease as a contributing 
cause of disability.  He has generally been provided GAF 
scores suggesting an inability to work, and little ability to 
maintain social relationships.

His only social relationship has been with his wife.  That 
relationship was seriously impaired and appears to have been 
severed by divorce triggered by his psychiatric symptoms.

Although, his symptoms have at time been described as 
"mild" or "moderate," the record shows that even at the 
time of these observations, he was unemployed and socially 
isolated.  Resolving reasonable doubt in the veteran's favor, 
the Board concludes that the veteran's service connected 
psychiatric disabilities result in symptoms approximating 
total occupational and social impairment.  

Accordingly, the Board will grant an evaluation of 100 
percent for PTSD with depression effective from September 25, 
1998.



ORDER

A 100 percent evaluation for PTSD with depression is granted 
effective from September 25, 1998.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

